Appeal from a judgment of the Supreme- Court, entered April 25, 1975 in Albany County, upon a verdict rendered at a Trial Term in favor of plaintiff. The dispute herein arose out of an incident which occurred on February 20, 1973 in the City of Albany wherein plaintiff was arrested on a charge of harassment by defendant, Maniscalco, an officer in the City of Albany Police Department, following a dispute over a ticket for double parking which Maniscalco had issued to plaintiff. Summary judgment having previously been granted plaintiff on the question of defendants’ liability for her false arrest, only the question as to plaintiff’s damages remains presently at issue, and this appeal ensued after a jury verdict in favor of plaintiff in the amount of $2,500 in compensatory damages and $3,000 in punitive damages. Challenged by defendants here is the propriety of both the compensatory and punitive awards, but our examination of the record reveals no valid reason for disturbance of the award of $2,500 in compensatory damages. Under the circumstances of this case, however, we reach a contrary result as to the award of punitive damages. Such an award is not justified on the record here because there is an absence of proof that Officer Maniscalco acted in a willful, wanton or malicious manner toward plaintiff (cf. Matter of Mastrodonato v Town of Chili, 39 AD2d 824). Judgment modified, on the law and the facts, by reversing so much thereof as *976awarded plaintiff $3,000 in punitive damages, and, as so modified, affirmed, without costs. Herlihy, P. J., Main, Larkin and Reynolds, JJ., concur; Greenblott, J., not taking part.